166 F.2d 571 (1948)
L. WALLACE and E. B. Landry, Partners, Doing Business as Fullerton Manufacturing Company, Appellants,
v.
WORLD FIRE & MARINE INSURANCE COMPANY OF HARTFORD, CONNECTICUT, a Corporation, Appellee.
No. 11747.
Circuit Court of Appeals, Ninth Circuit.
March 22, 1948.
Benjamin J. Goodman, of Los Angeles, Cal., for appellant.
W. W. Hindman and E. Eugene Davis, both of Los Angeles, Cal., for appellee.
Before MATHEWS, BONE, and ORR, Circuit Judges.
PER CURIAM.
On the grounds and for the reasons stated in its opinion (70 F.Supp. 193), the judgment of the District Court is affirmed.